      Case 2:18-cv-02523-TLN-DB Document 26 Filed 08/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERNEST LEE COX, JR.,                               No. 2:18-cv-02523-TLN-DB
12                       Plaintiff,
13           v.                                          ORDER
14    JOHN KRPIN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 17, 2020, the magistrate judge issued findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within thirty days. (ECF No. 25.) Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   ///

28   ///
                                                         1
      Case 2:18-cv-02523-TLN-DB Document 26 Filed 08/25/20 Page 2 of 2

 1           1. The findings and recommendations issued July 17, 2020 (ECF No. 25), are ADOPTED

 2   in full, and

 3           2. Plaintiff’s motion for a temporary restraining order and motion for a preliminary

 4   injunction (ECF No. 18; ECF No. 18-1) are DENIED.

 5           IT IS SO ORDERED.

 6   DATED: August 25, 2020

 7

 8

 9                                                              Troy L. Nunley
                                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
